


Exhibit 10.34


AWARD NOTICE
NOTICE OF RESTRICTED STOCK UNITS
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2012 OMNIBUS STOCK COMPENSATION PLAN


Recipient:


Number of Restricted Stock Units: 14,600


Date of Award: February 18, 2015


1.    Award of Restricted Stock Unit. This Award Notice serves to notify you
that the Compensation and Management Development Committee (the Committee) of
the Board of Directors of Eastman Chemical Company ("Company") has awarded to
you, under the Company’s 2012 Omnibus Stock Compensation Plan (the "Plan"), the
number of restricted stock units ("Restricted Stock Units") set forth above,
representing the right to receive the same number of unrestricted shares of its
$.01 par value Common Stock ("Common Stock"), subject to the terms of the Plan
and this Award Notice. The Plan is incorporated herein by reference and made a
part of this Award Notice. Terms not otherwise defined herein have the
respective meanings set forth in the Plan.


2.    Lapse of Restrictions and Vesting of Restricted Stock Units. Subject to
earlier forfeiture of all of the Restricted Stock Units as described in Sections
7 and 11 of this Award Notice, the Restricted Stock Units will vest upon the
earlier of: (i) third anniversary of the award date, if and only if you are
still an employee of the Company or a Subsidiary on date, or (ii) termination of
your employment with the Company or its Subsidiaries by reason of death or
disability; or (iii) a date not later than the third anniversary of the award
date, as determined by the Committee upon termination of your employment for a
reason which is approved by the Committee other than those described in clause
(ii) of this Section (the date and time described in clause (i), (ii), or (iii),
as applicable, is referred to herein as the "Vesting Date").


3.    Issuance of Shares Upon Vesting of Restricted Stock Units. Subject to the
other terms of this Award Notice, the Company will either issue a certificate or
certificates for shares of Common Stock underlying the vested Restricted Stock
Units as promptly as practicable following the Vesting Date or place the shares
in your account maintained by the Company's stock plan administrator. The
Company may withhold or require you to remit a cash amount sufficient to satisfy
all taxes required by law to be withheld. Further, either the Company or you may
elect to satisfy the withholding requirement by having the Company withhold
shares of common stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.


4.    Nontransferability of Restricted Stock Units; Limitation on Issuance of
Shares. The Restricted Stock Units may not, except as otherwise provided in the
Plan, be sold, assigned, transferred, pledged, or encumbered in any way, whether
by operation of law or otherwise. After the Vesting Date, certificates for the
shares underlying the Restricted Stock Units may be issued during your lifetime
only to you, except in the case of a permanent disability involving mental
incapacity.
    
5.    Limitation of Rights. Prior to issuance of shares to you following the
Vesting Date, you will have no voting or other rights as a stockholder of the
Company with respect to the Restricted Stock Units or the underlying common
shares. Neither the Plan nor this Award or Award Notice gives you any right to
remain employed by the Company and its Subsidiaries.
    
6.    Dividend Equivalents. The Restricted Stock Units entitle you to dividend
equivalents equal to any cash dividends paid during the period that the
Restricted Stock Units are outstanding and unvested with respect to a
corresponding number of shares of Common Stock underlying Restricted Stock Units
which vest on the Vesting Date. All such accrued dividend equivalents will
become payable in cash by the Company into your account maintained by the
Company’s stock plan administrator upon the Vesting Date of the Restricted Stock
Units. Until payment, the dividend equivalents shall be subject to the same
terms and conditions as the Restricted Stock Units to which such dividend
equivalents relate and shall be forfeited and not paid in the event that such
Restricted Stock Units are not vested and are forfeited.


7.    Termination. Upon termination of your employment with the Company or its
Subsidiaries prior to the Vesting Date, other than for one of the reasons
described in Section 2 of this Award Notice, all of the Restricted Stock Units
will be canceled and forfeited by you to the Company without the payment of any
consideration by the Company. In such event, neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.

221

--------------------------------------------------------------------------------






8.    Change in Ownership; Change in Control. Article 14 of the Plan contains
certain special provisions that will apply to this Award in the event of a
Change in Ownership or Change in Control.


    9.    Adjustment of Shares. If the number of outstanding shares of Common
Stock changes through the declaration of stock dividends or stock splits prior
to the Vesting Date, the units of Common Stock subject to this Award
automatically will be adjusted, according to the provisions of Article 15 of the
Plan. In the event of any other change in the capital structure or the Common
Stock of the Company or other corporate events or transactions involving the
Company, the Committee is authorized to make appropriate adjustments to this
Award.


10.    Restrictions on Issuance of Shares. If at any time the Company determines
that listing, registration, or qualification of the Restricted Stock Units or of
the shares of Common Stock subject to this Award upon any securities exchange or
under any state or federal law, or the approval of any governmental agency, is
necessary or advisable as a condition to the award or issuance of certificate(s)
for the shares of Common Stock subject to this Award, such award or issuance may
not be made in whole or in part unless and until such listing, registration,
qualification, or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.


    11.    Noncompetition; Confidentiality. You will not, without the written
consent of the Company, either during your employment by the Company or
thereafter, disclose to anyone or make use of any confidential information which
you have acquired during your employment relating to any of the business of the
Company, except as such disclosure or use may be required in connection with
your work as an employee of the Company. During your employment by the Company,
and for a period of two years after the termination of such employment, you will
not, either as principal, agent, consultant, employee, or otherwise, engage in
any work or other activity in competition with the Company in the field or
fields in which you have worked for the Company. The agreement in this Section
11 applies separately in the United States and in other countries but only to
the extent that its application shall be reasonably necessary for the protection
of the Company. You will forfeit all rights under this Award Notice to or
related to the Restricted Stock Units if, in the determination of the Committee,
you have violated any of the provisions of this Section 11, and in that event
any payment or other action with respect to the Restricted Stock Units shall be
made or taken, if at all, in the sole discretion of the Committee.


    12.    Reimbursement of Certain Compensation Following Restatement. The
Award is subject to any applicable law or Company policy requiring reimbursement
to the Company of certain incentive-based compensation following an accounting
restatement due to material non-compliance by the Company with any financial
reporting requirement or due to other events or conditions.


13.    Plan Controls. In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan will be controlling and determinative.



222